Citation Nr: 0401925	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  00-08 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







REMAND

On April 16, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please contact the National Personnel 
Records Center (NPRC) and Commandant of 
the Marine Corps, and request a complete 
copy of the veteran's service personnel 
file, including a chronological record of 
service (NAVMC 118).  The desired records 
relate to active duty performed in the 
United States Marine Corps during the 
period from April 1968 to April 1970.  If 
no such service personnel records can be 
found, if they are now located elsewhere, 
or if they have been destroyed, ask for 
specific confirmation of that fact.

2.  Ask the veteran to identify all VA 
and non-VA health care providers who have 
treated the veteran for prostate 
dysfunction, including prostate cancer, 
since his separation from service.  
Obtain records from each health care 
provider the veteran identifies.

3.  Obtain the veteran's medical records 
from the VA Medical Center in Columbia, 
South Carolina for any treatment for 
prostate dysfunction, including prostate 
cancer, since the veteran's separation 
from service.  Please obtain the 
following types of records:  Notes, 
Discharge Summaries, Consults, Vitals, 
Lab Findings, Imaging (X-Ray, MRI, CT 
scan), Procedures, Problem List, and 
Confirmed Diagnoses.

4.  After completion of the above-
requested actions, please make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA oncology examination in 
order to determine the etiology of the 
veteran's prostate cancer.  All indicated 
tests and studies should be performed.  
The examiner should be asked to obtain a 
detailed history from the veteran 
regarding the onset of his prostate 
cancer and to provide an opinion as to 
the medical probabilities that any 
currently diagnosed prostate cancer 
originated in, or is otherwise traceable 
to, military service.  The examiner 
should expressly state whether the 
veteran's current prostate cancer is 
related to any prostate difficulties the 
veteran had during service.  (See the 
January 1970 notation in the veteran's 
service medical records.)  If it is 
determined that the veteran does not have 
prostate cancer due to military service, 
the examiner should expressly say so and 
provide detailed reasons for such an 
opinion.  The rationale for the 
examiner's opinions should be set forth 
in detail.  The claims folder, with any 
evidence received pursuant to the 
requests above, must be reviewed by the 
examiner in conjunction with the 
examination.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



